Guarantee Agreement
 
GUARANTEE dated as of January 31, 2011 by China Housing & Land Development,
Inc., a Nevada corporation (the “Guarantor”) in favor of Tianjin Cube Xindao
Equity Investment Fund Partnership (LLP); Tianjin Cube Xinde Equity Investment
Fund Partnership (LLP); Tianjin Cube Xinren Equity Investment Fund Partnership
(LLP); and Tianjin Cube Xinyi Equity Investment Fund Partnership (LLP)
(collectively, the “Lenders” and individually, a “Lender”).
 
WITNESSETH
 
WHEREAS, Tsining Housing Development Co., Ltd. (the “Obligor”), as Borrower and
the wholly-owned subsidiary of the Guarantor and the Lenders are direct and
indirect parties to various Loan Agreements dated on or about January 31, 2011
(the “Loan Agreement”) involving the Lenders separately entrusting China
Construction Bank Co., Ltd (Shanxi  Branch) to provide a loan of of
approximately RMB200,000,000 (Two Hundred Million Renminbi Yuan) in aggregate
amount to the Obligor (the “Secured Obligations”);
 
WHEREAS, the Guarantor and the Lenders are parties to a Pledge Agreement dated
as of January 31, 2011 (the “Pledge Agreement”);
 
WHEREAS, in consideration of the financial and other support that the Obligor
has provided, and such financial and other support as the Obligor may in the
future provide, to the Guarantor, the Guarantor is willing to guarantee the
Secured Obligations;
 
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
1.
The Guarantee.  The Guarantor hereby unconditionally guarantees the full and
punctual payment (whether at stated maturity, upon acceleration or otherwise) of
the Secured Obligations.  Upon failure by the Obligor to pay punctually any
Secured Obligation, the Guarantor shall forthwith on demand pay the amount not
so paid at the place and in the manner specified in the Loan Agreement or the
other relevant Loan Document, as the case may be.

 
2.
Guarantee Unconditional.  The obligations of the Guarantor hereunder shall be
unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by:

 
 
a)
any extension, renewal, settlement, compromise, waiver or release in respect of
any obligation of the Obligor under any Loan Agreement, by operation of law or
otherwise;

 
 
b)
any release, impairment, non-perfection or invalidity of any direct or indirect
security for any obligation of the Obligor under any Loan Agreement;

 
 
c)
any change in the corporate existence, structure or ownership of the Obligor, or
any insolvency, bankruptcy, reorganization or other similar proceeding affecting
the Obligor or any of its assets or any resulting release or discharge of any
obligation of the Obligor contained in any Loan Agreement;

 

--------------------------------------------------------------------------------


 
 
d)
the existence of any claim, setoff or other right that such Guarantor may have
at any time against the Obligor, whether in connection herewith or with any
unrelated transactions; provided that nothing herein shall prevent the assertion
of any such claim by separate suit or compulsory counterclaim; or

 
 
e)
any invalidity or unenforceability relating to or against the Obligor for any
reason of any Loan Agreement or any provision of applicable law or regulation
purporting to prohibit the payment of any Secured Obligation by the Obligor.

 
3.
Representations and Warranties.  The Guarantor represents and warrants that:

 
 
a)
such Guarantor is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization;

 
 
b)
the execution, delivery and performance by such Guarantor of this Guarantee are
within such Guarantor’s corporate powers and have been duly authorized by all
necessary corporate and, if required, stockholder action;

 
 
c)
this Guarantee has been duly executed and delivered by such Guarantor and
constitutes a legal, valid and binding obligation of such Guarantor, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium, and other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law;

 
 
d)
the execution, delivery and performance of this Guarantee (i) do not require any
consent or approval of, registration or filing with, or other action by, any
governmental authority, except such as have been obtained and are in full force
and effect, (ii) will not violate any applicable law or regulation or the
charter, by-laws or other organizational documents of such Guarantor or any
order of any court or governmental authority and (iii) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon such Guarantor or any of its properties or give rise to a right thereunder
to require such Guarantor to make any payment; and

 
 
e)
there are no actions, suits or proceedings by or before any arbitrator or court
or other governmental authority pending against or, to the knowledge of such
Guarantor, threatened against or affecting such Guarantor as to which there is a
reasonable possibility of adverse determinations that, in the aggregate, could
reasonably be expected to result in a material adverse effect on the assets,
operations, prospects or condition, financial or otherwise, of such Guarantor or
the ability of such Guarantor to perform its obligations under this Guarantee.

 
4.
Discharge Only Upon Payment in Full; Reinstatement In Certain
Circumstances.  The Guarantor’s obligations hereunder shall remain in full force
and effect until all payments of principal and any accrued interest are paid in
full pursuant to the Loan Agreement (the “Release Conditions”).  If at any time
any payment of a Secured Obligation is rescinded or must be otherwise restored
or returned upon the insolvency or receivership of the Obligor or otherwise, the
Guarantor’s obligations hereunder with respect to such payment shall be
reinstated as though such payment had been due but not made at such time.

 
5.
Subrogation.  The Guarantor that makes full payment with respect to the
obligation of the Obligor hereunder shall be subrogated to the rights of the
payee against the Obligor with respect to such obligation; provided that the
Guarantor shall not enforce any payment by way of subrogation against any such
Obligor until the Release Conditions are satisfied.

 
2

--------------------------------------------------------------------------------


 
6.
Stay of Acceleration.  If acceleration of the time for payment of any Secured
Obligation is stayed upon the insolvency, bankruptcy or reorganization of the
Obligor, all such Secured Obligations otherwise subject to acceleration under
the terms of the Loan Agreement shall nonetheless be payable by the Guarantor
hereunder forthwith on demand by the Lenders.

 
7.
Amendments and Waivers.  Any provision of this Guarantee may be amended or
waived if, but only if, such amendment or waiver is in writing and is signed by
the Lenders, the Obligor and the Guarantor to be bound thereby.

 
 
Notices.  Any notice, demand, request or any other communication required or
desired to be served, given or delivered hereunder shall be in writing and shall
be served, given or delivered to the address and facsimile number of each party
as specified below:

 
For the Guarantor:
 
China Housing & Land Development, Inc.
 
Address:    6 Youyi Dong Lu, Han Yuan 4 Lou
Xi’an, Shaanxi Province
China 710054
Attention: Mr. Cangsang Huang
Tel:  +86-29-82582632
Facsimile:
Email:  chuang@chldinc.com


For the Lenders:


Address:    c/o Cube Capital HK Limited
Attention: Ms. Christine Dai, Mr. Tony Chen, Mr. ZK Zhuang
Tel:  8613911050265
Facsimile: 852 2525 8003
Email: cdai@cubecap.com, tchen@cubecap.com, zzhuang@cubecap.com


 
8.
Continuing Guarantee.  The Guarantor’s guarantee hereunder is a continuing
guarantee, shall be binding on the Guarantor and its successors and assigns, and
shall be enforceable by the Lenders.  If all or part of the Lenders’ interest in
any Secured Obligation is assigned or otherwise transferred, the transferor’s
rights hereunder, to the extent applicable to the obligation so transferred,
shall automatically be transferred with such obligation.

 
9.
Severability.  If any provision hereof is invalid or unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (i) the other
provisions hereof shall remain in full force and effect in such jurisdiction in
order to carry out the intentions of the parties hereto as nearly as may be
possible and (ii) the invalidity or unenforceability of any provision hereof in
any jurisdiction shall not affect the validity or enforceability of such
provision in any other jurisdiction.

 
10.
Limit of Liability.  The Guarantor shall be liable under this Guarantee only for
amounts aggregating up to the largest amount that would not render its
obligations hereunder subject to avoidance under Section 548 of the United
States Bankruptcy Code or any comparable provision of any other applicable law.

 
3

--------------------------------------------------------------------------------


 
11.
No Waiver.  No failure or delay by any Lender in exercising any right, power or
privilege under this Guarantee shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.

 
12.
Successors and Assigns.  This Guarantee shall be binding upon the Guarantor and
their respective successors and assigns, for the benefit of the Lenders and
their successors and assigns, except that the Guarantor may not transfer or
assign any or all of its rights or obligations hereunder without the prior
written consent of the Lenders.

 
13.
Governing Law; Jurisdiction.

 
 
a)
This Guarantee shall be construed in accordance with and governed by the law of
the State of New York.

 
 
b)
The Guarantor hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of the Supreme Court of the State of
New York sitting in New York County and of the United States District Court of
the Southern District of New York, and any relevant appellate court, in any
action or proceeding arising out of or relating to this Guarantee, or for
recognition or enforcement of any judgment, and each party hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in New York State court or, to
the extent permitted by law, in such Federal court.  Each party hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

 
 
c)
The Guarantor irrevocably and unconditionally waives, to the fullest extent it
may legally and effectively do so, any objection that it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Guarantee in any court referred to in subsection (b) of this
Section.  Each party hereto irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of any such
suit, action or proceeding in any such court.

 
14.
WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
GUARANTEE.

 
15.
This Guarantee may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument. This Guarantee shall become effective on the date
when the Lenders shall have received counterparts hereof signed by the Guarantor
hereto (or, in the case of any party as to which an executed counterpart shall
not have been received, receipt by the Lenders in the form satisfactory to it
of  facsimile or other written confirmation from such party of execution of a
counterpart hereof by such party).

 
[signature pages to follow]
 
4

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Guarantee to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
 
For and on Behalf of
China Housing & Land Development, Inc.
 
 
By: /s/ Pingji Lu                                             
Name: Pingji Lu
Title: Authorized Person
Tsining Housing Development Co., Ltd.
 
 
 
By: /s/ Pingji Lu                                          
Name: Pingji Lu
Title: Authorized Person
   
Agreed to and Accepted by:
     
For and on Behalf of
Tianjin Cube Xindao Equity Investment Fund Partnership (LLP)
 
 
By: /s/ Ruifeng Dai                                        
Name: Ruifeng Dai
Title: Authorized Person
For and on Behalf of
Tianjin Cube Xinde Equity Investment Fund Partnership (LLP)
 
 
By: /s/ Ruifeng Dai                                     
Name: Ruifeng Dai
Title: Authorized Person
   
For and on Behalf of
Tianjin Cube Xinren Equity Investment Fund Partnership (LLP)
 
 
By: /s/ Ruifeng Dai                                        
Name: Ruifeng Dai
Title: Authorized Person
For and on Behalf of
Tianjin Cube Xinyi Equity Investment Fund Partnership (LLP)
 
 
By: /s/ Ruifeng Dai                                     
Name: Ruifeng Dai
Title: Authorized Person



5

--------------------------------------------------------------------------------


 